DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

Claim Status
Claims 1, 5, and 7-12 are pending. 
Claims 2-4 and 6 are cancelled.
Claims 10-12 are withdrawn as being directed to a non-elected invention, the election having been made on 1/27/2021.
Claims 1, 5 and 7-9 have been examined.

Priority
This application is a DIV of 15/515,036 filed on 03/28/2017.
15/515,036 is a 371 of PCT/US2015/054862 filed on 10/09/2015.
PCT/US2015/054862 has PRO 62/062,015 filed on 10/09/2014.
The chelator compound of claims 6-7 was first disclosed in the application of 15/515,036; thus, the prior art date of this application is the effective filing date of 15/515,036 on 10/09/2015.

Withdrawn Rejection
The rejection of claims 1-2, 4-5, and 9 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Crum (US 2012/0029082 A1, previously cited 3/16/2021) and evidenced by Demopoulos et al. (US 6,159,500) is withdrawn because neither reference teaches a metal ion chelator.
The rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Foster (US 2009/0104287 A1, previously cited 3/16/2021) is withdrawn because Foster does not teach a metal ion chelator.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Foster in view of Schnabel et al. is withdrawn because Foster is no longer qualified as a 102 reference.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Foster in view of Kline et al. is withdrawn because Foster is no longer qualified as a 102 reference.
The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Foster in view Chaturvedi et al. is withdrawn because Foster is no longer qualified as a 102 reference.

Terminal disclaimer
The terminal disclaimer filed on 6/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US RE39,734 E, US RE42,645 E and Application No. 15/515,036 has been reviewed and accepted. The terminal disclaimer has been recorded. Thus, all double patenting rejections of record are withdrawn.
New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crum (US 2012/0029082 A1, previously cited 3/16/2021) in view of Schiffrin et al. (US 2011/0229521 A1) and Xiao et al. (FASEB J. 2007 Jan;21(1):217-22.).
Claim 1 is drawn to a method of inhibiting replication, proliferation or survival of a virus in a subject in need as follows.

    PNG
    media_image1.png
    238
    443
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    446
    1430
    media_image2.png
    Greyscale

Crum shows the nutrient and therapeutic composition comprising glutathione precursors (glycine, glutamic acid) and a selenium compound shown as follows [0015-0016, 0052]. Crum teaches the administered composition is able to increase production of glutathione in a subject with AIDS (HIV infection) or other diseases [0020]. 
Crum does not teach the composition further comprising glutamine.
Schiffrin et al. teach glutamine is a major nutrient substrate for cells of the immune system. Schiffrin et al. teach glutamine is a major source of glutamate (glutamic acid) and glutamine regulates the synthesis of glutathione [0102]. 
Crum in view of Schiffrin et al. do not explicitly teach the composition further comprising a metal ion chelator for Fe3+, Zn2+ or Ni2+.

    PNG
    media_image3.png
    314
    368
    media_image3.png
    Greyscale
Xiao et al. teach “Zinc chelation inhibits HIV Vif activity and liberates antiviral function of the cytidine deaminase APOBEC3G” (Title). Xiao et al. show the zinc chelator N,N,N’,N’- tetrakis(2-pyridylmethyl)-ethylenediamine (TPEN) can suppress HIV infection/replication by inhibiting HIV vif protein and enhancing antiviral function of the cellular protein APOBEC3G (Abstract, p221, Fig 4). 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to either substitute Crum’s glutamic acid by Schiffrin’s glutamine or add Schiffrin’s glutamine to Crum’s composition to regulate glutathione synthesis because Schiffrin et al. teach glutamine is a major source of glutamate (glutamic acid) and glutamine regulates the synthesis of glutathione [0102]. The combination would have reasonable expectation of success because both references teach regulating synthesis of glutathione with glutathione precursor amino acids. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Crum in view of Schiffrin et al.) with Xiao’s TPEN because (a) Crum in view of Schiffrin et al. teach a composition to treat HIV patients and (b) Xiao et al. show the zinc chelator N,N,N’,N’- tetrakis(2-pyridylmethyl)-ethylenediamine (TPEN) can suppress HIV infection/replication by inhibiting HIV vif protein and enhancing antiviral function of the cellular protein APOBEC3G (Abstract, p221, Fig 4). The combination would have reasonable expectation of success because the references teach treatment of HIV.
With respect to claim 5, Crum shows the selenium compound is selenomethionine [0052].
With respect to claim 7, Xiao et al. show the zinc chelator is N,N,N’,N’- tetrakis(2-pyridylmethyl)-ethylenediamine (Abstract, p221, Fig 4).
With respect to claim 9, the human disease of AIDS is induced by HIV retroviridae. Moreover, Crum teaches the treatment of AIDS [0020] and Xiao et al. teach the suppression of HIV (retroviral) infection (Abstract, p221, Fig 4).

2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crum in view of Schiffrin et al. and Xiao et al. as applied to claims 1, 5, 7, 9, and further in view of Kline et al. (J Investig Med. 2008 June; 56(5): 752–769, previously cited 3/16/2021).
Claim 8 is drawn to the method of claim 1 further comprising an antiviral agent.
Crum in view of Schiffrin et al. and Xiao et al. teach a method and composition to treat HIV patients as applied to claims 1, 5, 7, and 9 above.
Crum in view of Schiffrin et al. and Xiao et al. do not teach the composition further comprising an antiviral agent.
Kline et al. teach “The roles of HIV-1 proteins and antiretroviral drug therapy in HIV-1-associated endothelial dysfunction” (Title). Kline et al. teach nucleoside reverse transcriptase inhibitors (NRTIs) were the first drugs approved for the treatment of HIV-1. The 8 NRTIs currently used in the U.S. are zidovudine (AZT), stavudine, didanosine, zalcitabine, abacavir (elected species), emtricitabine, lamivudine, and tenofovir (p8, last para-NRTIs and Endothelial Toxicity-Experimental Evidence). Kline et al. teach human immunodeficiency virus-1 infection is associated with increased free radical production and chronic oxidative stress, suggesting a role for ROS in HIV-1-induced endothelial dysfunction. Kline et al. further teach the use of dietary supplements comprising Selenium and/or GSH precursor to improve cardiovascular health in HIV-1-positive individuals under antiviral therapy (p5, para 3), reading on claim 8. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Crum in view of Schiffrin et al. and Xiao et al.) with Kline’s antiviral agent because (a) Crum in view of Schiffrin et al. and Xiao et al. teach administration of a composition to promote glutathione synthesis to treat HIV patients, and (b)(i) Kline et al. teach the use of nucleoside reverse transcriptase inhibitors to treat HIV (p8, last para-NRTIs and Endothelial Toxicity-Experimental Evidence) and (b)(ii) Kline et al. further teach the use of dietary supplements comprising Selenium and/or GSH precursor to improve cardiovascular health in HIV-1-positive individuals under antiviral therapy (p5, para 3). The combination would have reasonable expectation of success because the references teach treatment of HIV.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
05-August-2022
/ARADHANA SASAN/
Primary Examiner, Art Unit 1615